DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed December 17, 2021 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-2 and 4-8 are currently pending.  Claims 3 and 9-20 are cancelled.


Specification – Objection Maintained
Applicant has submitted a replacement paragraph. However, the correction does not comply with 37 CFR 1.121(b)(1)(ii) which notes that the full text of any replacement paragraph must include markings to show all the changes relative to the previous version of the paragraph.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.


Claim Rejections - 35 USC § 112
New ground of rejection, necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the following: 
A method of using curvature-defined (C-D) or shape-defined (S-D) convex and concave surfaces with varying curvatures to direct cell attachment, spreading, and migration, comprising: culturing a cell on a substrate in the presence of cell culture media, wherein, the surface of the substrate is a revolution surface that is formed by the following three steps: (1) sketch a straight line segment, (2) sketch two circular arcs with the same radius extending from and tangent to the straight line segment at the two ends of the straight line segment, respectively, so that these two circular arcs are symmetrically distributed with respect to the perpendicular bisector line of the straight line segment, (3) rotate the straight line segment with the two tangent symmetric circular arcs with respect to the perpendicular bisector line of the straight line segment to form the revolution surface, wherein, the revolution surface provides the shape-variation setting of from a circular flat surface to a curved surface, wherein the 
The phrase “…formed by the following three steps: (1) sketch a straight line segment, (2) sketch two circular arcs with the same radius extending from and tangent to the straight line segment at the two ends of the straight line segment, respectively, so that these two circular arcs are symmetrically distributed with respect to the perpendicular bisector line of the straight line segment, (3) rotate the straight line segment with the two tangent symmetric circular arcs with respect to the perpendicular bisector line of the straight line segment to form the revolution surface…” is considered new matter.
The original disclosure includes the abstract, specification, drawings and claims filed on December 13, 2019.  The original disclosure does not disclose any sketching limitations. The original disclosure discloses the cell culture “substrates may be designed and fabricated to present simple varying surface shapes to direct cell attachment, spreading, and migration” and “the surface of each of these three types of substrates has a varying curvature or has two or more curvatures” (page 56, third paragraph). The original disclosure discloses “(1) Substrates have revolution surfaces whose through-center normal cross-sections consist of a segment of horizontal straight line ( D ) and two symmetric circular arcs with the desired radius ( r ) tangent to the two ends of this segment of straight line (see  FIG. 3a1  and  a2 ). The through- center normal cross-section of the surface of each of these substrates has two curvatures with one being the zero curvature of the segment of horizontal straight line and the other being the nonzero curvature of each of the two symmetric circular arcs in this normal cross-section. This type of shape-varying substrates provides smooth surfaces having the shape-variation settings of from a circular flat surface to a curved surface with a defined uniform shape and vice versa” (page 56, last paragraph to page 57, first paragraph).
The original disclosure does not comment on limitations directed to sketching.  The limitation “…formed by the following three steps: (1) sketch a straight line segment, (2) sketch two circular arcs with the same radius extending from and tangent to the straight line segment at the two ends of the straight line segment, respectively, so that these two circular arcs are symmetrically distributed with respect to the perpendicular bisector line of the straight line segment, (3) rotate the straight line segment with the two tangent symmetric circular arcs with respect to the perpendicular bisector line of the straight line segment to form the revolution surface…” was introduced in amended claim 1, added on December 17, 2021. 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Maintained
Claims 1-2 and 4-8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the phrase “the substrate is a revolution surface”. The instant specification does not provide a specific definition of the term “revolution surface”.  Merriam-Webster (previously cited) evidences the term “revolution” encompasses the following definitions:
1 a	(1): the action by a celestial body of going round in an orbit or elliptical course
	 also: apparent movement of such a body round the earth
	(2): the time taken by a celestial body to make a complete round in its orbit
	(3): the rotation of a celestial body on its axis
b: completion of a course (as of years) also: the period made by the regular succession of a measure of time or by a succession of similar events
c	(1): a progressive motion of a body around an axis so that any line of the body parallel to the axis returns to its initial position while remaining parallel to the axis in transit and usually at a constant distance from it
	(2): motion of any figure about a center or axis revolution of a right triangle about one of its legs generates a cone
	(3): ROTATION sense 1b
	
It is unclear if the phrase “revolution surface” means the claimed substrate for cell culturing is actively revolving around an axis or in some manner is rotating or requires rotation during culturing or if the claim merely means that the cell culture substrate comprises curved, round or circular shapes.
In the interest of compact prosecution, given FIG. 3-a1 of the instant specification identifies a circular or rounded shape as a revolution surface, the phrase “revolution surface” is interpreted as encompassing surfaces having a circular or round or curved shape.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual 

Claims 4 and 5 have been amended to provide clarification regarding the size of the substrate radius. 
However, claim 1 remains rejected, and since each of claims 2 and 4-8 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  

Response to Remarks
As to Applicant’s remarks that claim 1 has been amended to provide a specific definition of the term “revolution surface”, as discussed at Applicant’s remarks (page 6), it is noted that Applicant’s remarks have been fully considered, but are not found persuasive.
As set forth above at the rejection under 35 USC 112(a), written description, the amendment to claim 1 introduces new matter.  The newly amended limitations do not further clarify what is meant by a “revolution surface”.  It appears Applicant’s amendment attempts to clarify the phrase “revolution surface” by describing how one would draw (sketch) the revolution surface on paper to create a model of the surface that would be used as a cell culture substrate. It appears that Applicant has attempted to clarify the term by describing physical features that would define the revolution surface.  It is suggested that the claim be amended to include limitations that the surface of the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Rejection Maintained
Claims 1-2 and 4-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US 2015/0072430; previously cited) (“Yang”).
It is noted that claim 3 is cancelled and is no longer included in the rejection.  The rejection has been updated in view of Applicant’s amendment submitted December 17, 2021.
It is initially noted that Claim 1 has been amended to recite the following: 
A method of using curvature-defined (C-D) or shape-defined (S-D) convex and concave surfaces with varying curvatures to direct cell attachment, spreading, and migration, comprising: culturing a cell on a substrate in the presence of cell culture media, wherein, the surface of the substrate is a revolution surface that is formed by the following three steps: (1) sketch a straight line segment, (2) sketch two circular arcs with the same radius extending from and tangent to the straight line segment at the two ends of the straight line segment, respectively, so that these two circular arcs are symmetrically distributed with respect to the perpendicular bisector line of the straight line segment, (3) rotate the straight line segment with the two tangent symmetric circular arcs with respect to the perpendicular bisector line of the straight line segment to form the revolution surface, wherein, the revolution surface provides the shape-variation setting of from a circular flat surface to a curved surface, wherein the attachment, spreading, and migration of this cell are confined in the circular flat part by the curved part of the revolution surface.

The instant claims are directed to a method of using curvature-defined (C-D) or shape-defined (S-D) convex and concave surfaces with varying curvatures to direct cell attachment, spreading, and migration. Claim 1 only requires one active step, i.e. culturing a cell on a substrate in the presence of cell culture media, wherein the surface of the substrate is a revolution surface.  The amended limitations directed to the three steps for forming the revolution surface are directed to defining the revolution surface.
Such limitations are product-by-process steps which define the revolution surface.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
In the instant case, if the product by process limitations are considered, the process imparts these features:  the formed revolution surface provides the cell culture substrate a surface having a variation in shape that ranges from a circular flat surface to a curved surface.

Yang is directed to studies on curvature effects of spherical materials or microstructures on cell behaviors, wherein micro and nano-scale structures are used in cell and tissue culturing and the structures are at least partially embedded and immobilized within the cell culture substrates (Abstract and paragraphs [0002] and [0010]).
Regarding claim 1, Yang (paragraph [0028]) teaches culturing NIH-3T3 fibroblasts on a cell culture substrate comprising polyacrylamide (PA) gel embedded with micro glass balls of various diameters to study cell mechanobiological responses to curvatures and patterns of various curvatures and other surface interface parameters. The glass ball microstructures had diameters ranging from about 5 micrometers (µm) to about 2 millimeters (mm). Yang teaches that the fibroblasts are sensitive to the curvatures of the balls, and there are significant differences in the attachment rates, 
Yang, (paragraph [0043]), teaches using PA gels with embedded glass balls wherein the glass balls had diameters of 2 mm, 1.1 mm, 900 µm, 750 µm, 500 µm, mixed 50-300 µm, and mixed 5-100 µm. 
Yang, (paragraph [0051]), teaches the spreading of fibroblasts on the 2 mm glass ball was almost indistinguishable from those grown on flat glass. The cells on both the flat glass and 2 millimeter diameter glass ball were very well spread and had two or three lamellipodia for active migration. It was evident that the cells can recognize large radii of curvature such as 2 mm diameter glass balls.
Yang (paragraph [0059]), teaches that, in contrast to the flat or 2 mm glass ball surface, cell spread and migration decreased in correlation with decreasing microstructure diameter (decreased radius).  Microstructures having the smallest diameter had the largest curvature slope and the least cell spread and migration.
Yang (paragraphs [0060]-[0061]) concluded that the attachment, spreading, migration behaviors of the fibroblasts are sensitive to the material layer and microstructure curvatures and these behaviors for cells growing on material layers and microstructures with diameters at or below 500 micrometers are significantly different from those for cells growing on material layers and microstructures with larger diameters.  Fibroblasts showed lower spread and migration speeds as the diameter of the glass ball decreased (curvature slope increased).

Yang’s disclosed culture method utilizing embedded glass balls of various diameters reads on a method of using curvature-defined (C-D) convex surfaces with varying curvatures to direct cell attachment, spreading and migration.  
As to the limitation “…culturing a cell on a substrate in the presence of cell culture media, wherein the surface of the substrate is a revolution surface…” and “wherein the revolution surface provides the shape-variation setting of from a circular flat surface to a curved surface…”, it is noted as set forth above at the rejection under 35 USC 112(b), the phrase “revolution surface” is interpreted as encompassing surfaces having a circular or round or curved shape.  Thus, Yang’s disclosed spherical, elliptical and cylindrical shapes read on “the revolution surface provides the shape-variation setting of from a circular flat surface to a curved surface”, thus meeting the limitation of claim 1. 
Yang teaches culturing using Dulbecco’s Modified Eagle Medium (paragraph [0040]), which reads on “culturing a cell on a substrate in the presence of cell culture media”, thus meeting the limitation of claim 1.
As to the limitation “wherein the attachment, spreading, and migration of this cell are confined in the circular flat part by the curved part of this smooth revolution surface”, it is noted that Yang does not specifically exemplify in one embodiment the confinement of the cells in the circular flat part by the curved part of the glass balls.  However, Yang’s teaching, in its entirety, has clearly identified that cells have good 
Thus, Yang does render obvious impeding cell attachment, spreading and migration by curved surfaces thus confining cells to flat surfaces, that is, Yang teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method using curvature-defined convex surfaces to confine cells to flat surfaces is within the scope of the teachings of Yang, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that using curvature-defined convex surfaces results in confining cells to flat surfaces.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Yang.
Regarding claim 2, Yang teaches glass microstructures having spherical, elliptical or cylindrical shapes which are considered to read on convex substrates, thus meeting the limitation of claim 2.
Regarding claim 4, as set forth immediately above, Yang teaches the spherical glass balls have various diameters, including 5 µm or 50 µm. Thus, the radii would comprise several micrometers, thus meeting the limitation of claim 4.
Regarding claim 5, as set forth above regarding claim 1, it is noted that Yang teaches the embedded microstructures have various diameters ranging from 2 mm to 5 µm, and include elliptical shapes, thus the radius for such microstructures would encompass several micrometers, e.g. 2.5 µm, thus meeting the limitation of claim 5. 
Regarding claim 6, Yang at paragraph [0038] teaches coating the substrate with adhesion molecules, e.g. fibronectin-like protein, to provide a physiological adhesive surface since the cultured cells adhere poorly to the PA surface, thus meeting the limitation of claim 6.
Regarding claim 7, Yang (paragraph [0028]) teaches the PA gel is embedded with micro glass balls, thus a material of the culture substrate comprises glass, thus meeting the limitation of claim 7.
Regarding claim 8, as set forth above regarding claim 1, Yang teaches the culture substrate comprises an array of micro glass balls (curved surface) of various diameters (paragraph [0043]), thus meeting the limitation of claim 8.

Response to Remarks
Applicant asserts that Yang does not teach the culture surface directs cell attachment, spreading and migration since Yang uses curved surfaces having uniform radii. Applicant further asserts the claimed invention differs from Yang since Applicant’s culture surface has non-uniform varying surface curvatures, as discussed at Applicant’s remarks (page 6).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that the instant claims do not require non-uniform culture surfaces. The claims as currently written do not exclude uniform culture .

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633